UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

      v.                                              NOTICE OF APPEARANCE

ROBERT MORGAN, FRANK GIACOBBE, TODD
MORGAN, AND MICHAEL TREMITI,                          Civil Action No.: 18-cr-108-EAW

                          Defendants.


             PLEASE TAKE NOTICE that Brian Laudadio, Esq., of Bond, Schoeneck

& King, PLLC, hereby appears as attorney of record for Intervenor 59 Union LLC in the

above-captioned matter.


Dated: July 15, 2019                       BOND, SCHOENECK & KING, PLLC


                                           By: /s/ Brian Laudadio_______________
                                              Brian Laudadio
                                           350 Linden Oaks, Third Floor
                                           Rochester, New York 14625
                                           Telephone: (585) 362-4700
                                           E-mail: blaudadio@bsk.com

                                           Attorneys for Intervenor – 59 Union LLC




                                                                                3377365.1
